MEMORANDUM **
Ranjeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of motions to reopen for abuse of discretion, and we review de novo due process claims. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA acted within its discretion in denying Singh’s motion to reopen as untimely because it was filed more than three years after the BIA’s final removal order. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motions to reopen must be filed within 90 days of the final administrative removal order).
The BIA acted within its discretion by not applying equitable tolling because Singh admitted to actively participating with his former counsel in presenting a fabricated asylum claim to the immigration court. See Iturribarria, 321 F.3d at 899 (filing deadline may be tolled until the petitioner, exercising due diligence, becomes aware of counsel’s alleged fraud).
Singh’s due process claim is unavailing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (petitioner must show error and substantial prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.